NEWS FOR IMMEDIATE RELEASE April 25, 2012For Further Information Contact: Paul M. Limbert President and Chief Executive Officer or Robert H. Young Executive Vice President and Chief Financial Officer (304) 234-9000 NASDAQ Symbol: WSBC Website: www.wesbanco.com WesBanco Announces Increased Earnings Wheeling, WV… Paul M. Limbert, President and Chief Executive Officer of WesBanco, Inc. (NASDAQ Global Market: WSBC), a Wheeling, West Virginia based multi-state bank holding company, today announced increased earnings for the first quarter ended March 31, 2012. Net income for the three months ended March 31, 2012 was $12.0 million compared to $10.2 million for the first quarter of 2011, representing an increase of 17.1%, while diluted earnings per share were $0.45, compared to $0.39 per share for the first quarter of 2011, representing an increase of 15.4%.The increased earnings improved the return on average assets by 10 basis points from the first quarter of last year to 0.87% and the return on average equity grew by 73 basis points to 7.54%. Mr. Limbert commented, “We are very pleased with the results of the first quarter, reflecting one of our best quarters since the recession.Our improved earnings have provided WesBanco with the opportunity to again increase the dividend to our shareholders.During the past five quarters we have increased the dividend by 21%.” “WesBanco has enhanced the overall quality of the portfolio.The quality improvement accelerated in the first quarter of 2012 as net charge-offs decreased 20.3% compared to the first quarter of 2011 and 33.3% compared to the fourth quarter of 2011.In the last twelve months classified and criticized loans decreased 23.4%, non-performing loans decreased by 15.8% and accruing delinquencies decreased 33.3%.This quarter, all of these measures of credit quality were at their lowest level in the last five quarters.The improved credit quality reduced the provision for credit losses by 22.9% compared to the first quarter of 2011. WesBanco has been willing to work with customers through difficult times.It is gratifying to see our customers’ financial position improve as our overall economy improves.” Net Interest Income Net interest income increased $0.4 million or 0.9% in the first quarter compared to the first quarter of 2011.This increase was due to an increase in average earning assets of $152.3 million or 3.2%.Primarily through balance sheet management strategies, WesBanco was able to increase net interest income in spite of the low interest rate environment. In addition, cost of funds continued to improve due to lower offered rates on maturing certificates of deposit, an increase in balances of lower-cost products and lower balances of higher cost FHLB borrowings reduced through scheduled maturities. The net interest margin was relatively unchanged in the first quarter compared to the fourth quarter of 2011, but declined by 10 basis points compared to the first quarter of 2011 as the low interest rate environment resulted in reduced rates earned on the securities and loan portfolios. Provision and Allowance for Credit Losses Net charge-offs for the first quarter decreased $1.7 million compared to the first quarter of 2011 and $3.3 million compared to the fourth quarter of 2011.Significant improvement was achieved in all major credit quality metrics in the current quarter.The decline in net charge-offs and improvements in credit quality resulted in a decrease in the provision for credit losses of $1.8 million for the first quarter of 2012 compared to the same quarter of 2011, and a decrease of $3.4 million compared to the fourth quarter of 2011. Classified and criticized loans decreased $72.5 million from March 31, 2011, and $21.1 million in the first quarter of 2012 compared to the fourth quarter of 2011.Total non-performing loans at March 31, 2012 decreased $15.2 million from Page 2 March 31, 2011, and $5.9 million from December 31, 2011.The decreases over the previous twelve months were attributable to principal reductions, orderly exits of certain loans, and charge-offs.Loans past due 30 days or more and accruing interest at March 31, 2012 decreased $9.1 million compared to March 31, 2011. The improvement in credit quality resulted in the strengthening of coverage ratios while also supporting the lower provision for credit losses in the current quarter.The allowance for loan losses to non-performing loans, and the allowance for loan losses to the total of non-performing loans and loans past due, were both at their highest levels in the last five quarters. Non-Interest Income and Non-Interest Expense Non-interest income increased $0.8 million or 5.6% as compared to the first quarter of 2011.This increase was principally due to a $0.5 million increase in electronic banking fees due to increased transaction volume and a $0.6 million improvement in the net gain / (loss) on other real estate owned, partially offset by a $0.3 million decrease in net gains on sale of mortgage loans.While mortgage loan originations increased from the prior year, WesBanco retained more loans with terms of 15 years or less for our portfolio resulting in the decline in gains on sale of mortgage loans.Non-interest expense was nearly unchanged in the first quarter as compared to the first quarter of 2011.Reduced FDIC insurance of $0.6 million, due to a new calculation by the FDIC effective in April of 2011, and reductions in many other expense categories were offset by increased salaries and wages due to routine annual adjustments to compensation and increased pension plan expense. Financial Condition Total assets at March 31, 2012 increased 4.3% or $231.8 million in the last twelve months and 1.2% from the prior year-end primarily from increased investments in securities, funded by increases in deposits.Loan production increased 62% in the first quarter of 2012 compared to the first quarter of 2011.However, the low interest rate environment and continued competition for high quality credits resulted in payoffs of certain performing loans and pay-downs on commercial lines of credit.As a result, portfolio loans at March 31, 2012 decreased slightly over the previous twelve months. WesBanco continued to strengthen its regulatory capital ratios with tier I leverage at 8.81%, tier I risk-based capital at 12.89%, and total risk-based capital at 14.14%, all of which consistently improved over the last two years.Both consolidated and bank-level regulatory capital ratios are well above the applicable “well-capitalized” standards promulgated by bank regulators.Total tangible equity to tangible assets (non-GAAP measure) was 6.76% at March 31, 2012, a 33 basis point increase from a year ago.WesBanco increased its quarterly dividend to $0.15 per share in February 2011, to $0.16 per share in August 2011 and to $0.17 per share in February of 2012. WesBanco is a multi-state bank holding company with total assets of approximately $5.6 billion, operating through 112 branch locations and 121 ATMs in West Virginia, Ohio, and Pennsylvania.WesBanco’s banking subsidiary is WesBanco Bank, Inc., headquartered in Wheeling, West Virginia.WesBanco also operates an insurance brokerage company, WesBanco Insurance Services, Inc., and a full service broker/dealer, WesBanco Securities, Inc. Forward-looking Statements: Forward-looking statements in this report relating to WesBanco’s plans, strategies, objectives, expectations, intentions and adequacy of resources, are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.The information contained in this report should be read in conjunction with WesBanco’s Form 10-K for the year ended December 31, 2011 and documents subsequently filed by WesBanco with the Securities and Exchange Commission (“SEC”), which are available at the SEC’s website, www.sec.gov or at WesBanco’s website, www.wesbanco.com.Investors are cautioned that forward-looking statements, which are not historical fact, involve risks and uncertainties, including those detailed in WesBanco’s most recent Annual Report on Form 10-K filed with the SEC under “Risk Factors” in Part I, Item 1A.Such statements are subject to important factors that could cause actual results to differ materially from those contemplated by such statements, including without limitation, the effects of changing regional and national economic conditions; changes in interest rates, spreads on earning assets and interest-bearing liabilities, and associated interest rate sensitivity; sources of liquidity available to WesBanco and its related subsidiary operations; potential future credit losses and the credit risk of commercial, real estate, and consumer loan customers and their borrowing activities; actions of the Federal Reserve Board, the Federal Deposit Insurance Corporation, the SEC, Financial Institution Regulatory Authority, Municipal Securities Rulemaking Board, Securities Investors Protection Corporation, and other regulatory bodies; potential legislative and federal and state regulatory actions and reform, including, without limitation, the impact of the implementation of the Dodd-Frank Act; adverse decisions of federal and state courts; fraud, scams and schemes of third parties; internet hacking; competitive conditions in the financial services industry; rapidly changing technology affecting financial services; marketability of debt instruments and corresponding impact on fair value adjustments; and/or other external developments materially impacting WesBanco’s operational and financial performance.WesBanco does not assume any duty to update forward-looking statements. WESBANCO, INC. Consolidated Selected Financial Highlights Page 3 (unaudited, dollars in thousands, except shares and per share amounts) For the Three Months Ended STATEMENT OF INCOME March 31, Interest and dividend income % Change Loans, including fees (5.38%) Interest and dividends on securities: Taxable (1.36%) Tax-exempt 3.11% Total interest and dividends on securities (0.21%) Other interest income 47 56 (16.07%) Total interest and dividend income (4.31%) Interest Expense Interest bearing demand deposits (35.92%) Money market deposits (48.58%) Savings deposits (39.55%) Certificates of deposit (13.30%) Total interest expense on deposits (20.65%) Federal Home Loan Bank borrowings (32.03%) Other short-term borrowings (0.34%) Junior subordinated debt owed to unconsolidated subsidiary trusts 9.11% Total interest expense (18.96%) Net interest income 0.85% Provision for credit losses (22.87%) Net interest income after provision for credit losses 6.56% Non-interest income Trust fees (0.19%) Service charges on deposits (5.42%) Electronic banking fees 20.97% Net securities brokerage revenue (1.92%) Bank-owned life insurance (1.68%) Net gains on sales of mortgage loans (53.95%) Net securities gains 17 488.24% Net gain /(loss) on other real estate owned and other assets 32 105.87% Other income 22.42% Total non-interest income 5.64% Non-interest expense Salaries and wages 4.85% Employee benefits 8.96% Net occupancy (4.96%) Equipment (5.48%) Marketing (23.28%) FDIC insurance (36.82%) Amortization of intangible assets (13.11%) Other operating expenses 2.99% Total non-interest expense 0.49% Income before provision for income taxes 22.79% Provision for income taxes 49.23% Net income 17.09% Taxable equivalent net interest income 0.94% Per common share data Net income per common share - basic 15.38% Net income per common share - diluted 15.38% Dividends declared 13.33% Book value (period end) 4.78% Tangible book value (period end) (1) 9.76% Average common shares outstanding - basic 0.15% Average common shares outstanding - diluted 0.15% Period end common shares outstanding 0.13% (1) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 4 (unaudited, dollars in thousands) Selected ratios For the Three Months Ended March 31, % Change Return on average assets % % % Return on average equity Return on average tangible equity (1) Yield on earning assets (2) Cost of interest bearing liabilities Net interest spread (2) Net interest margin (2) Efficiency (2) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate For the Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Return on average assets % Return on average equity Return on average tangible equity (1) Yield on earning assets (2) Cost of interest bearing liabilities Net interest spread (2) Net interest margin (2) Efficiency (2) Average loans to average deposits Annualized net loan charge-offs/average loans Effective income tax rate Trust Assets, market value at period end (1) See non-GAAP financial measures for additional information relating to the calculation of this item. (2) The yield on earning assets, net interest margin, net interest spread and efficiency ratios are presented on a fully taxable-equivalent (FTE) and annualized basis. The FTE basis adjusts for the tax benefit of income on certain tax-exempt loans and investments.WesBanco believes this measure to be the preferred industry measurement of net interest income and provides a relevant comparison between taxable and non-taxable amounts. WESBANCO, INC. Consolidated Selected Financial Highlights Page 5 (unaudited, dollars in thousands, except shares) % Change Balance sheets March 31, December 31, December 31, 2011 Assets % Change to March 31, 2012 Cash and due from banks % % Due from banks - interest bearing Securities: Available-for-sale, at fair value Held-to-maturity (fair values of $608,186; $531,581 and $621,472, respectively) Total securities Loans held for sale Portfolio Loans: Commercial real estate Commercial and industrial Residential real estate Home equity Consumer Total portfolio loans, net of unearned income Allowance for loan losses Net portfolio loans Premises and equipment, net Accrued interest receivable Goodwill and other intangible assets, net Bank-owned life insurance Other assets Total Assets % % Liabilities Deposits: Non-interest bearing demand % % Interest bearing demand Money market Savings deposits Certificates of deposit Total deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total borrowings Accrued interest payable Other liabilities Total liabilities Shareholders' Equity Preferred stock, no par value; 1,000,000 shares authorized; none outstanding - Common stock, $2.0833 par value; 50,000,000 shares authorized; 26,633,848 shares issued; 26,627,689 shares, 26,593,510 shares and 26,629,360 shares outstanding, respectively - - Capital surplus Retained earnings Treasury stock (6,159; 40,338 and 4,488 shares - at cost, respectively) Accumulated other comprehensive income Deferred benefits for directors Total Shareholders' Equity Total Liabilities and Shareholders' Equity % % WESBANCO, INC. Consolidated Selected Financial Highlights Page 6 (unaudited, dollars in thousands) Average balance sheet and net interest margin analysis Three Months Ended March 31, Average Average Average Average Assets Balance Rate Balance Rate Due from banks - interest bearing 0.19% 0.15% Loans, net of unearned income (1) 5.19% 5.51% Securities: (2) Taxable 2.71% 3.14% Tax-exempt (3) 6.10% 6.30% Total securities 3.37% 3.80% Other earning assets 0.47% 0.52% Total earning assets (3) 4.54% 4.92% Other assets Total Assets Liabilities and Shareholders' Equity Interest bearing demand deposits 0.23% 0.43% Money market accounts 0.38% 0.76% Savings deposits 0.19% 0.36% Certificates of deposit 1.77% 1.95% Total interest bearing deposits 0.92% 1.20% Federal Home Loan Bank borrowings 3.38% 3.42% Other borrowings 2.37% 2.55% Junior subordinated debt 3.31% 3.06% Total interest bearing liabilities 1.14% 1.44% Non-interest bearing demand deposits Other liabilities Shareholders' equity Total Liabilities and Shareholders' Equity Taxable equivalent net interest spread 3.40% 3.47% Taxable equivalent net interest margin 3.57% 3.67% (1) Gross of allowance for loan losses and net of unearned income.Includes non-accrual and loans held for sale. Loan fees included in interest income on loans are $1.0 million and $0.9 million for the three months ended March 31, 2012 and 2011. (2) Average yields on available-for-sale securities are calculated based on amortized cost. (3) Taxable equivalent basis is calculated on tax-exempt securities using a rate of 35% for each period presented. WESBANCO, INC. Consolidated Selected Financial Highlights Page 7 (unaudited, dollars in thousands, except shares and per share amounts) Quarter Ended Statement of Income Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Interest income Loans, including fees Interest and dividends on securities: Taxable Tax-exempt Total interest and dividends on securities Other interest income 47 52 45 54 56 Total interest and dividend income Interest Expense Interest bearing demand deposits Money market deposits Savings deposits Certificates of deposit Total interest expense on deposits Federal Home Loan Bank borrowings Other short-term borrowings Junior subordinated debt owed to unconsolidated subsidiary trusts Total interest expense Net interest income Provision for credit losses Net interest income after provision for credit losses Non-interest income Trust fees Service charges on deposits Electronic banking fees Net securities brokerage revenue Bank-owned life insurance Net gains on sales of mortgage loans Net securities gains 67 14 17 Net gain/(loss) on other real estate owned and other assets 32 Other income Total non-interest income Non-interest expense Salaries and wages Employee benefits Net occupancy Equipment Marketing FDIC insurance Amortization of intangible assets Other operating expenses Total non-interest expense Income before provision for income taxes Provision for income taxes Net income Taxable equivalent net interest income $ 43,488 Per common share data Net income per common share - basic $ 0.40 $ 0.45 Net income per common share - diluted $ 0.40 Dividends declared $ 0.16 Book value (period end) $ 23.80 Tangible book value (period end) (1) $ 13.17 Average common shares outstanding - basic Average common shares outstanding - diluted Period end common shares outstanding Full time equivalent employees (1) See non-GAAP financial measures for additional information relating to the calculation of this item. WESBANCO, INC. Consolidated Selected Financial Highlights Page 8 (unaudited, dollars in thousands) Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Asset quality data Non-performing assets: Troubled debt restructurings - accruing Non-accrual loans: Troubled debt restructurings Other non-accrual loans Total non-accrual loans Total non-performing loans Other real estate and repossessed assets Total non-performing assets Past due loans (1): Loans past due 30-89 days Loans past due 90 days or more Total past due loans Criticized and classified loans (2): Criticized loans Classified loans Total criticized and classified loans Loans past due 30-89 days / total loans % Loans past due 90 days or more / total loans Non-performing loans / total loans Non-performing assets/total loans, other real estate and repossessed assets Criticized and classified loans / total loans Allowance for loan losses Allowance for loan losses Provision for credit losses Net loan and deposit account overdraft charge-offs Annualized net loan charge-offs /average loans % Allowance for loan losses/total loans % Allowance for loan losses/non-performing loans x x x x x Allowance for loan losses/non-performing loans and loans past due x x x x x Quarter Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Capital ratios Tier I leverage capital % Tier I risk-based capital Total risk-based capital Average shareholders' equity to average assets Tangible equity to tangible assets (3) (1) Excludes non-performing loans. (2) Criticized and classified loans may include loans that are also reported as non-performing or past due. (3) See non-GAAP financial measures for additional information relating to the calculation of this ratio. NON-GAAP FINANCIAL MEASURES Page 9 The following non-GAAP financial measures used by WesBanco provide information useful to investors in understanding WesBanco’s operating performance and trends, and facilitate comparisons with the performance of WesBanco’s peers. The following tables summarize the non-GAAP financial measures derived from amounts reported in WesBanco’s financial statements. Three Months Ended Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, (unaudited, dollars in thousands) Return on average tangible equity: Net income (annualized) Plus: amortization of intangibles (annualized) (1) Net income before amortization of intangibles (annualized) Average total shareholders' equity Less: average goodwill and other intangibles Average tangible equity Return on average tangible equity 13.93% 12.31% 13.03% 14.73% 13.29% Period End Mar. 31, Dec. 31, Sept. 30, June 30, Mar. 31, Tangible book value: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Common shares outstanding Tangible book value Tangible equity to tangible assets: Total shareholders' equity Less:goodwill and other intangible assets Tangible equity Total assets Less:goodwill and other intangible assets Tangible assets Tangible equity to tangible assets 6.76% 6.68% 6.72% 6.59% 6.43% (1) Tax effected at 35%.
